*185OPINION OF THE COURT
Per Curiam.
On November 29, 2010, the respondent was convicted, upon a jury verdict, of conspiracy in the fourth degree, a class E felony, in violation of Penal Law § 105.10.
The Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon her felony conviction. The respondent has neither opposed the Grievance Committee’s motion nor submitted any papers in response.
Based on her felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a), and was automatically disbarred on November 29, 2010. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, effective November 29, 2010, and the respondent’s name is stricken from the roll of attorneys based on her disbarment.'
Prudenti, RJ., Mastro, Rivera, Skelos and Lott, JJ., concur.
Ordered that, pursuant to Judiciary Law § 90 (4) (a), the respondent, Eileen Potash, admitted as Eileen Joyce Potash, is disbarred, effective November 29, 2010, and her name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Eileen Potash, admitted as Eileen Joyce Potash, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, the respondent, Eileen Potash, admitted as Eileen Joyce Potash, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Eileen Potash, admitted as Eileen Joyce Potash, has been issued a secure pass by the Office *186of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).